EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Louisiana Bancorp, Inc. We consent to the incorporation by reference in the Registration Statements of Louisiana Bancorp, Inc. on Form S-8 (Registration Nos. 333-144444 and 333-152627) of our report dated March 9, 2012, relating to the consolidated financial statements of Louisiana Bancorp, Inc, which appears in this amended Annual Report on Form 10-K/A. LaPorte, A Professional Accounting Corporation Metairie, Louisiana May 2, 2012
